Exhibit Consolidated Financial Statements for the Year Ended December 31, 2008 Management’s Discussion and Analysis of Financial Condition and Results of Operations March 4, INTRODUCTION Management’s discussion and analysis (“MD&A”) is intended to help the reader understand the significant factors that have affected Pan American Silver Corp.’s and its subsidiaries’ (“Pan American” or the “Company”) performance and such factors that may affect its future performance.The MD&A should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2008 and the related notes contained therein.All amounts in this MD&A and in the consolidated financial statements are expressed in United States dollars (“USD”), unless identified otherwise.The Company reports its financial position, results of operations and cash flows in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Pan American’s significant accounting policies are set out in Note 2 of the audited consolidated financial statements.Differences between Canadian and United States generally accepted accounting principles (“US GAAP”) that would have affected the Company’s reported financial results are set out in Note 22.This MD&A refers to various non-GAAP measures, such as “cash and total cost per ounce of silver”, which are used by the Company to manage and evaluate operating performance at each of the Company’s mines and are widely reported in the silver mining industry as benchmarks for performance, but do not have standardized meaning.To facilitate a better understanding of these measures as calculated by the Company, we have provided detailed descriptions and reconciliations where applicable.This MD&A is comprised of the following sections: Page 1 The “Profile and Strategy” section provides an overview of Pan American and its strategy for growth 3 2 The “Review of 2008” section discusses the highlights and significant events that occurred during the year and provides an analysis of Pan American’s 2008 operating performance and 2008 financial results 4 3 In the “Outlook” section, we presentthe Company’s operating forecasts for each of our operating mines in 2009 20 4 The “Liquidity and Capital Resources” section reviews our cash flow over the past three years, describes our current liquidity and financial position and discusses our expected capital requirements for 2009 and beyond 24 5 The “Risks and Uncertainty” section discusses the risks associated with Pan American’s business and our risk management programs to mitigate such risks 28 6 The “Critical Accounting Policies and Estimates” section identifies those accounting estimates that have the largest impact on the financial presentation 32 7 The “Future Accounting Changes” section identifies those accounting changes that may have a significant impact on the Company 33 8 Finally, the “Controls and Procedures” section describes the Company’s approach to internal controls and management’s assessment of the effectiveness of internal controls over financial reporting 35 1 Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.Please refer to the cautionary note regarding the risks associated with forward looking statements at the back of this MD&A and the “Risks Related to Pan American’s Business” contained in the Company’s most recent Form 40F and Annual Information Form on file with the US Securities and Exchange Commission and the Canadian provincial securities regulatory authorities. Additional information about Pan American and its business activities is available on SEDAR at www.sedar.com All scientific or technical information in this MD&A, including reserve estimates, for the Huaron, Morococha, Quiruvilca, Alamo Dorado, La Colorada, Manantial Espejo, and San Vicente properties was based upon information prepared by or under the supervision of Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration and Martin G. Wafforn, P.Eng., Vice President Technical Services, who are “Qualified Persons” for purposes of National Instrument 43-101. The Company’s 2009 budget and the resultant forecast numbers contained in this MD&A include estimates of future production rates for silver and other metals and future cash and total costs of production at each of the Company’s properties, which are forward-looking estimates.These forecasts are based on the following key assumptions: (a) silver: $10.00 per ounce, zinc: $1,150 per tonne ($0.52 per lb), lead: $1,300 per tonne ($0.59 per lb), copper: $3,500 per tonne ($1.59 per lb), and gold: $725 per ounce; (b) that we are able to ship and sell all of our 2009 production in the 2009 financial year; (c) the Company’s forecast production for each individual mine is achieved; (d) the Company’s schedule for the ramp-up of production from Manantial Espejo and San Vicente is achieved; (e) there is no disruption in production, increase in costs or disruption due to: natural phenomena and hazards; technological, mechanical or operational disruptions; changes in local governments, legislation, taxation or the political or economic environment; fluctuations in the price of silver, gold or base metals; fluctuations in the local currencies of those countries in which the Company carries on business; unexpected work stoppages or labour disputes; fluctuations in the price for electricity, natural gas, fuel oil, and other key supplies; or transportation disruptions. No assurance can be given that the indicated quantities of silver and other metals will be produced, or that projected cash costs or forecast capital costs will be achieved.Expected future production, cash costs and capital costs are inherently uncertain and could materially change over time. If actual results differ from the assumptions set out above, the Company’s mineral production and cash costs may differ materially from the forecasts in this MD&A. 2 Profile and Strategy Pan American was founded in 1994 with the specific intention of providing investors with the best investment opportunity to gain real exposure to silver prices.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates silver mines located in Peru, Mexico, Argentina, and Bolivia. In addition, the Company is exploring for new silver deposits throughout South America and Mexico.The following pie graphs show the expected contribution to Pan American’s consolidated sales in 2009 from the various metals it produces and from each jurisdiction where the Company operates. Expected
